Title: To James Madison from Jacob Wagner, 26 August 1803
From: Wagner, Jacob
To: Madison, James


Sir
Department of State 26 Augt. 1803
I have nothing to forward by this post but the enclosed letter from Govr. Claiborne and the newspapers. The former has been shown to the gentlemen in the war-office. I have also to acknowledge the receipt of your’s of the 18th. inst. and remain With the greatest respect Your obed. servt.
Jacob Wagner
P.S. In the middle of last month orders were given by the war Department for stationing a detachment of troops on the Tenessee River and also a small detachment at Duck River for the express purpose of giving protection to travellers. Measures have also been taken for establishing houses of entertainment on the Wilderness Road, which will afford further security. At the same time a proclamation was issued by the war-office offering a reward of 400$ for the apprehension of any of the robbers.
 

   
   RC (DLC). Docketed by JM.



   
   JM inserted an asterisk here and wrote in the left margin “July 26. 1803.”



   
   Letter not found, but it was probably the letter enclosing JM to William Pinkney, 18 Aug. 1803 (see JM to Jefferson, 18 Aug. 1803).


